OFFICE     OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                              AUSTIN




Bon. Oeor~e R. Sheppard
Comptroller or Fxbllo Aooounta
Austin,  Texas
Dear Mr. Sheppard:




                                                       is whether



                                                 us to 18 where a
                                               lease was assessed
                                    of the lessor   landowner,    and
                                tha taras being paid.      Llablllt~
                                 disputed.    We will   not po into
                                     of this dispute     but we will
                                             aa atateb In the pre-

        “Hon. Ceorpe R. Sheppard, January 23, lQ?b,,Page 2




Onfortuuately   uo statutes or authoritlss     were oltsd   or any
ronsons given   ror this holding.
          As stated In the oas4 ot Landman v. Steto         (Ct.   Clv.
App.) 97 3. 7s. (2d) 264:
           ~Commlsslonere~ Courts oan 4~4rol44 only
     auoh powers aa the Conrtltutlon   or the Legisla-
     turo speoltloall~   oonrers upon thsn, Conltl-
     tution,  Art. 5, &IO. 18.”
Thlr sam rule had been prevlousl~  stated by the Suprem
Court or T4xes in the oasoa or Bland v. Orr, 90 Tex. 492,
59 9. W. 558, and Mills County T. Lampasas County, 90 Tex.
803, 40 s. w. 403.
           The oonstltutlonal   grant of power to the Cormlsalon-
4rs* Court Is round In Article V, section 18, and Article VIII,
Seotlon 18, of the Constitution    of Toxa13, and the statutory
grant of ower 18 found in Title 14 (Articles      2339 to 23720
lnoluslr4 P and Artloles   9206, 7211 and.7212 or the Revised
Civil Statatas of Texas; and no authority to r414as4 or oom-
promise aoorued tax olalms’ Is stated in these provisions.
           Artlole VIII, seation 18,,of  the Constitution  and
Artlol4r  7206, 7211 and 7212 of the Statutes,   refsrred to
above,. provide that the Commissioners* Court shall sit as a
county board or equalization   for taxes prior to June 1st or
eaoh rear, and several oases have arisen as to their power
over taxes br virtue of this authority.     ln the oase of Claw-
son Lumber Company v. Jones, 49 S.W. 909, It was said:
          “After the approval of ths roll by the Board
     or aqualizatlon,  it had no furthor jwlsdiotion
     In the matter, and the order of the Comrlm&ma~s*
     Court made F’sbruary 21, 1898, reduoing the as-
     s4ssmont, was void ror wat of .authorlty In the
     ootut to make the orddr.”
In the oaso of c. R. I; k C. Ry. co.     vs.   Stat4,   241 S. if. 255,
It was 8altl:
           wAftor the tax rolls    am aado up ln socord-
     auoo with the *rlnal* review and aotion of that
     tribunal and are oortlrled     by suoh board’(Oom-
     missioners*  Court) their jurlsdiotlon    over that
     property for assessmsnt    purposes  ror that ysar
     is legally  ondad.”    (Parenthesis  OuN)
Hon. George H. Sheppard, January 23, 1939, Page 3




          Not only does the Constitution iall to grant suoh
authority to the Commissioners* Court, but it puts certain
llmltatlon8 on the Loplslature that ml&t have some bearing
on this question. Art1018 VIII, section 10, provides:
          "The Legislature shall have no power to rc-
     lease the inhabitants of, or property in, any
     oountp, city or tov.nfrom the pay&M   of taxes
     levied for State or County purposes, unless in
     oase of treat pub110 oalamlty in any suoh oounty,
     olty or.town, when such reloass may be made by
     a vote of two-third8 of saoh House of the Logls-
     lature."
krtlole XII, seotlon 55, provldssr
     "The Legislature shall hnve no power to re-
     1eat:eor extinguish, or to authorize the re-
     leasing or extlnpulshlng, in whole or in part,
     the indebtedness, llabilltp or obllFatlon of
     any oorporation or individual, to this State
     or to any county or defined subdivision there-
     of, or other municipal corporation therein,         .
     exoept delinquent taxes which have been due for
     a period of at least ten years."
It Is lnterestjng to note that this last quoted seotlon was
amended in 1932 by ths addition of the phrase: "exoept de-
linquent taxes whloh have been due for a period of at least
ten years.n The including of the phrase in ths amendment
indicates that the Leplelature did not have the power to
authorize the releasing of delinquent taxes, and therefore
In order to release those over ten years old, It WCS necees-
ary to specially except them.
          These two last quoted 4ectlons of the Constitution
have been constN46  in several Instances in whloh the Com-
missioners1 Courts have attempted to conpromise debts and
llabllltles due the county. In the ease of Bland v. Orr,
supra, In nhloh a oounty trecsurer was in default nnd the
ConmissIoners* Court had attempted to oompromlse the claim
against him, the Supreme Court of Texas said:
          944 ar8 of the opinion that the Comals3ion-
     ers' Court hod not the power to oompromlse the
     debt and to dlschargo the llzblllty upon the
     bond."
         *?:ehevc round no provision in our statutes
    whioh fives those courts any authority over obll-
    gatlona due the bounty, and, althouph the briefs
                         .

Hon. George H. Sheppard, January 23, 1939, Pape 4




          of oounsel upon this question show oormnend-
          able zeal and ablllty, none are therein alted."
          In the oaae of Delt'aCounty Y. Blaokburn, 100 Tax.
51, 93 s. a. 419, the Supreme Court of Texas held that Art-
olle III, Seotlon 55, prohibited a Connnissloners'Court irom
oanoelling Interest on obllpatlons given for school land,
and the Court eaidr
               "Ii the matter be regarded as the Com-
          miaoloners regarded It, the conclusion Is
          equally rata1 to his defense. They simply
          attempted to release him irod his alterna-
          tive oblIe.atIonto pay the whole debt at ,
          onoe or to oontlnue to pay Interest at the
          rate of 7 per oent, whloh, under the Oonstl-
          tutlon, they had not the power to do."
          Other oases to the same effeot are Slaughter v.
HardernanOounty, 139 S.W. 802, and Haatland County v.
Davisson, 290 S. Y;. 196, reversed on other grounds In 298
S.   X.    268.

          The oases dlreotly In point In other states that
we have found hold that a CommIssIonera* Court oannot oom-
promise a disputed tax claIm. Peter v. Parkinson, 83 Ohio
St. 36, 93 N.E. 197, and Loban City Y. Allen (Utah) 44
Pao. (2) 1085.
          The eeneral rule Is stated In 3 Cooley on Taxa-
tion, 4th Ed. 2493, as follows:
               "Generally tax ofrheas,    or boarda of
          oounty oomIasIoners,   or the like, have no
          power to oompromIae a tax, or to release It
          wholly or In part, unless speolally authorl-
          zed by statute. So, Fhere an assessment hos
          beoome final, assessing orrioera   have no au-
          thority to agree that If the taxpayer pay the
          ourrent taxes they would rOTegO OOllOOting
          the taxes ror preoeding years."
          In view or the above authorities, we believe
that the holdlnp of thls Department on this qUeStiOn on
                                                                             1-w
.

                                                                ,-       -
                                             .
                                                                     I             :!?   ,t




    Hon. Ceorce Ii.Sheppard, January 23, 1939, Puge 5




    Deoember 7, 1937, was oorreot; and It
    opinion that a CommI(laIonere*Court do
    thorlty to oompromlss a disputed alaim ror delinquent ad’
    ralorem taxea.
                                         Yours very truly
                                    ATTORNEY CENERAL OF TEXAS




                                                   AaeIBtant

    CCR.lrr
    APPROVED :

    ATTORNEY OENERAL   OF   TEXAS
                                    +.       '